DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on 1/25/2021 is acknowledged. Accordingly, claims 14-20 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 

Drawings
The drawings are objected to because the drawings are not sufficiently well-defined to permit adequate reproduction and the text of numerous figures is not legible (See 37 CFR 1.84). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the 

Claim Objections
Claim 12 is objected to because of the following informalities:  Line 2 recites the grammatically incorrect phrase “to take cancel the action”. It is suggested to remove the term “take” from this phrase. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Re claim 1: The recitation of the method step “such that the protocol execution module executes the selected protocol with the individual medical therapy” renders the claim indefinite. As per MPEP 2173.05(p)(II), a single claim which claims both an apparatus and the method steps of using the apparatus is indefinite. It is not clear if the claims are drawn only to structures that are capable of performing the method steps or if the claims are intended to be written as method claims. For the sake of examination, the claims have been interpreted as only requiring that the claimed structures be capable of performing the method steps and are not so narrow as to require the method steps to actually be performed. It is suggested to amend claim 1 to recite “such that the protocol execution module is configured to execute[[s]] the selected protocol with the individual medical therapy”. Claims 2-13 are rejected due to their dependence on claim 1.
Re claim 4: The language of claim 4 renders it unclear whether the “external server” is a part of the claimed “system” or is only intended to be functionally recited. Although it appears to be positively recited in claim 4, when discussing actions of the protocol execution module in claim 1, these actions are only functionally recited. For the sake of examination, claim 4 is interpreted as requiring the external server as part of the system. Additionally, the recitation of the method step “wherein the protocol execution module receives the plurality of protocols” renders the claim indefinite because, as per MPEP 2173.05(p)(II), a single claim which claims both an apparatus and the method further comprising an external server, wherein the protocol execution module is configured to receive[[s]] the plurality of protocols from [[an]] the external server”. 
Re claim 7: The language of claim 7 renders it unclear what is “further comprising”. As written, the claim sets forth that the “system” is “further comprising” but does not follow this phrase with a structure, rather it follows with a method. As per MPEP 2173.05(p)(II), a single claim which claims both an apparatus (“system”) and the method steps of using the apparatus  (“displaying”) is indefinite. For the sake of examination, claim 7 is interpreted as reciting “The system of claim 6, wherein, responsive to triggering the alarm, the system is configured for displaying, at the protocol execution module, an action dictated by the selected protocol”.  Claims 8-13 are rejected due to their dependence on claim 7.
Re claim 8: The language of claim 8 renders it unclear what is “further comprising”. As written, the claim sets forth that the “system” is “further comprising” but does not follow this phrase with a structure, rather it follows with a method. As per MPEP 2173.05(p)(II), a single claim which claims both an apparatus (“system”) and the method steps of using the apparatus  (“starting”) is indefinite. For the sake of examination, claim 8 is interpreted as reciting “The system of claim 7, wherein the system is configured for starting a countdown timer”. Claims 9-13 are rejected due to their dependence on claim 8.
Re claim 9: The recitation of the method steps “wherein the countdown timer expires”, “the protocol execution module instructs” and “the individual medical therapy device takes the action” renders the claim indefinite because, as per MPEP 2173.05(p)(II), a single claim which claims both an apparatus and the method steps of using the apparatus is indefinite. It is not clear if the claims are drawn only to structures that are capable of performing the method steps or if the claims are intended to be written as method claims. For the sake of examination, the claims have been interpreted as only requiring that the claimed structures be capable of performing the method steps and are not so narrow as to require the method steps to actually be performed. For the sake of examination, claim 9 is interpreted as reciting “The system of claim 8, wherein the system is configured such that, when the countdown timer expires, 
Re claim 11: The recitation of the method steps “the user instructs”, “the protocol execution module instructs” and “the individual medical therapy device takes the action” renders the claim indefinite because, as per MPEP 2173.05(p)(II), a single claim which claims both an apparatus and the method steps of using the apparatus is indefinite. It is not clear if the claims are drawn only to structures that are capable of performing the method steps or if the claims are intended to be written as method claims. For the sake of examination, the claims have been interpreted as only requiring that the claimed the system is configured such that, prior to the countdown timer expiring, can be instructed by the user to take the action, and the protocol execution module instructs the individual medical therapy device to take the action, such that the individual medical therapy device takes the action”.
Re claim 12: The recitation of the method steps “the user instructs” and “the protocol execution module pauses […] and removes” renders the claim indefinite because, as per MPEP 2173.05(p)(II), a single claim which claims both an apparatus and the method steps of using the apparatus is indefinite. It is not clear if the claims are drawn only to structures that are capable of performing the method steps or if the claims are intended to be written as method claims. For the sake of examination, the claims have been interpreted as only requiring that the claimed structures be capable of performing the method steps and are not so narrow as to require the method steps to actually be performed. For the sake of examination, claim 9 is interpreted as reciting “The system of claim 8, wherein the system is configured such that, prior to the countdown timer expiring, can be instructed by the user to cancel the action, such that the protocol execution module pauses the countdown timer and removes the action from the individual patient monitoring devices such that the first confirmation no longer exists”.
Re claim 13: The language of claim 13 renders it unclear what is “further comprising”. As written, the claim sets forth that the “system” is “further comprising” but wherein the system is configured for, prior to the countdown timer expiring: identifying an updated patient parameter with the individual patient monitoring device; determining that the updated patient parameter no longer violates the threshold; and removing the action from the selected protocol, such that the action is no longer displayed at the protocol execution module”. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claims 1-13 are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  Claim 1 positively recites “the user” in the limitations of lines 12-15, Claim 11 positively recited “the user” in the limitation of lines 1-2 and, Claim 12 positively recites “the user” in the limitation of lines 1-2. Thus, the “system” of claims 1-13 encompass a is configured to receive[[s]]” and to amend line 14 of claim 1 to recite “wherein the protocol execution module is configured to receive[[s]]” to overcome this rejection of claim 1. The interpretations set forth for claims 11 and 12 in the above 112(b) rejections would also overcome this rejection of claims 11 and 12.  Claims 2-13 are rejected due to their dependence on claim 1.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Eggers et al. (US Pat 5,713,856).
Re claim 1, Eggers discloses a system (as seen in Fig 2) comprising: a memory 250 (Fig 3); one or more processors 264 (Fig 3), in communication with the memory; a plurality of medical therapy devices (Col 4, Lines 50-51 and 59-61); a plurality of patient monitoring devices (Col 4, Lines 50-51 and 61-63; along with the “external systems for patient monitoring” in Col 13, Lines 30-32; along with the sensor that monitors volume infused (VTBI) in Col 15, Lines 3-5); and a protocol execution module 100 (Fig 2,3), configured to execute on the one or more processors, to: display a plurality of protocols (Col 13, Lines 55-62); receive, from a user, a selected protocol, the selected protocol associated with an individual medical therapy device, being one of the plurality of 
Re claim 2, Eggers discloses that the plurality of medical therapy devices includes an infusion pump (Col 4, Lines 59-61).  
Re claim 3, Eggers discloses that the plurality of patient monitoring devices includes a temperature sensor, a pulse oximetry sensor, and a blood pressure sensor (Col 4, Lines 61-63).
Re claim 4, Eggers discloses that the protocol execution module receives the plurality of protocols from an external server (“external computer system”, Col 3, Lines 50-52 and Col 11, Lines 8-10).
Re claim 5, Eggers discloses that executing the selected protocol with the individual medical therapy device includes: identifying a patient parameter with the individual patient monitoring device (volume of fluid infused into the patient), and determining that the patient parameter violates a threshold (when all of the fluid has been infused and infusion is complete), wherein the threshold is dictated by the selected protocol (Col 14, Line 67 – Col 15, Line 1).
Re claim 6, Eggers discloses that executing the selected protocol with the individual medical therapy device further includes, responsive to determining that the patient parameter violates the threshold, triggering an alarm (Col 15, Line 1).
Re claim 7, Eggers discloses that, responsive to triggering the alarm, displaying at the protocol execution module, an action (that infusion is completed) dictated by the selected protocol (Col 15, Lines 1-2).
Re claim 8, Eggers discloses starting a countdown timer (Col 15, Lines 3-5).
Re claim 9, Eggers discloses that the countdown timer expires, such that the protocol execution module instructs the individual medical therapy device to take the action, and wherein the individual medical therapy device takes the action (Col 14, Line 67 – Col 15, Line 2).
Re claim 10, Eggers discloses that the individual medical therapy device is an infusion pump, and wherein the action is ceasing infusion (Col 14, Line 64 – Col 15, Line 2).  
Re claim 11, Eggers discloses that, prior to the countdown timer expiring, the user instructs the protocol execution module to take the action, and the protocol execution module instructs the individual medical therapy device to take the action, such that the individual medical therapy device takes the action (Col 15, Lines 16-20).
Re claim 12, Eggers discloses that, prior to the countdown timer expiring, the user instructs the protocol execution module to take cancel the action, such that the protocol execution module - 32 -Atty. Docket No. 3712044.05476P50018US01 BX2018T12606pauses the countdown timer and removes the action from the individual patient monitoring devices such that the first confirmation no longer exists (Col 5, Lines 63-67).
Re claim 13, Eggers discloses that, prior to the countdown timer expiring: identifying an updated patient parameter with the individual patient monitoring device; determining that the updated patient parameter no longer violates the threshold; and removing the action from the selected protocol, such that the action is no longer displayed at the protocol execution module (Col 15, Lines 10-25).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: PG PUB 2005/0177096 to Bollish et al., PG PUB 2020/0114077 to Gholami, and PG PUB 2021/0016001 to Kircher et al.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAMI A BOSWORTH whose telephone number is (571)270-5414.  The examiner can normally be reached on Mon - Thurs 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571)272-4965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  




/KAMI A BOSWORTH/Primary Examiner, Art Unit 3783